UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 13, 2013 Augme Technologies, Inc. (Exact name of registrant as specified in Charter) Delaware 333-57818 20-0122076 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 350 7th Avenue, 2nd Floor New York, NY 10001 (Address of Principal Executive Offices) (855) 423-5433 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On March 13, 2013, Augme Technologies, Inc., ("Augme") issued a press release announcing the results of its operations for the fourth quarter and fiscal year ended February 28, 2013.The full text of the press release is attached as an exhibit to this report and incorporated herein by reference. The press release contains the following quote of Augme's Chief Executive Officer, Ivan Braiker: "Through our concluded restructuring and expanding pipeline of opportunities, we continue to expect Augme to achieve Non-GAAP operating profitability by the end of our Q2 2014." Non-GAAP operating profitability has historically been defined and measured by Augme's management as GAAP net operating loss, adjusted for non-cash items including option and warrant expense, depreciation and amortization, and asset impairment. Item9.01Financial Statements and Exhibits (d)Exhibits ExhibitNo. ExhibitDescription Press Release dated March 13, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Augme Technologies, Inc. (Registrant) Date: March 19, 2013 By: /s/ Thomas J. Virgin Thomas J. Virgin Chief Financial Officer
